     Case 2:20-cv-12184-LVP-CI ECF No. 13, PageID.40 Filed 01/28/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

AQEEL T. ASH-SHAKOOR                             Case No. 20-12184

              Plaintiff,                         Linda V. Parker
v.                                               United States District Judge

ANDREW SAUL,                                     Curtis Ivy, Jr.
COMMISSIONER OF SOCIAL                           United States Magistrate Judge
SECURITY,

          Defendant.
______________________________/

     ORDER GRANTING PLAINTIFF’S MOTION TO TRANSFER VENUE

        This is an action for judicial review of a final decision of the Defendant

Andrew Saul’s, Commissioner of Social Security, denial of Plaintiff’s claim for

disability and disability insurance benefits. (ECF No. 1). Plaintiff Aqeel Ash-

Shakoor commenced this action on August 13, 2020 in the Eastern District of

Michigan. (ECF No. 1). On August 17, 2020, the Court granted Plaintiff’s in

forma pauperis application. (ECF No. 4).

        On January 27, 2021, Plaintiff filed the instant motion requesting this court

transfer venue to the Western District of Michigan pursuant to 28 U.S.C. §§ 1404

and 1406(a) as Plaintiff resides in Lansing, Michigan. (ECF No. 12). The motion

is unopposed by Defendant Commissioner. (Id.).

        Section 404 U.S.C. § 405(g) states that an individual may obtain a review of
  Case 2:20-cv-12184-LVP-CI ECF No. 13, PageID.41 Filed 01/28/21 Page 2 of 3




a final decision issued by the Commissioner of Social Security “in the district court

of the United States for the judicial district in which the plaintiff resides, or has his

principal place of business. . . .” 42 U.S.C. § 405(g). As Plaintiff resides in

Lansing, which falls within the jurisdiction of the Western District of Michigan,

under 42 U.S.C. § 405(g) Plaintiff was permitted to file the action in the judicial

district in which Plaintiff resides, to wit the Western District of Michigan.

       Section 1406 permits a district court to transfer a case to the district in which

it could have been filed when the case is filed in the improper division or district.

28 U.S.C. § 1406(a); see also K-Tex, LLC v. Cintast Corp., 693 F. App’x 406, 409

(6th Cir. 2017) (“[Section] 1406 [is] for cases brought in an improper venue.”).

Per 42 U.S.C. § 405(g), Plaintiff was to file this appeal in the district court for the

judicial district in which Plaintiff either resides of has his principal place of

business in. Plaintiff’s motion indicates the appeal was inadvertently filed in this

Court. (ECF No. 5, PageID.38).

       Plaintiff also requests that the Court transfer the case per 28 U.S.C. § 1404.

Section 1404 permits a district court to transfer a case “[f]or the convenience of

parties and witnesses, in the interest of justice, . . . to any other district or division

where it might have been brought.” 28 U.S.C § 1404(a). The rule, in essence, is

the embodiment of the legal concept forum non conveniens. See id. As the main

witness in the action, i.e., Plaintiff, resides in Lansing it is reasonable to find that it


                                             2
  Case 2:20-cv-12184-LVP-CI ECF No. 13, PageID.42 Filed 01/28/21 Page 3 of 3




would be more convenient and in the interest of both parties for the action to

proceed in the Western District of Michigan. See id.

      As the action was incorrectly filed in the Eastern District of Michigan and

Plaintiff currently resides in Lansing, Michigan, Plaintiff’s Motion for Change of

Venue is GRANTED per 28 U.S.C. §§ 1406(a) and 1404 and the action is to be

transferred to the Western District of Michigan.

      IT IS SO ORDERED.

      Review of this Order is governed by Federal Rule of Civil Procedure 72 and

Local Rule 72.1.

Date: January 28, 2021                    s/Curtis Ivy, Jr.
                                          Curtis Ivy, Jr.
                                          United States Magistrate Judge




                                         3
